600 So. 2d 596 (1992)
STATE of Louisiana
v.
Frank ROBERTS.
No. 92-KK-1121.
Supreme Court of Louisiana.
June 5, 1992.
Stay recalled. Writ granted.
Granted. Judgment of the court of appeal is reversed. Case remanded to the district court for a hearing to determine whether relator is indigent. If the trial court determines that relator is indigent, the court is to determine if defendant willfully refused to pay or failed to make a sufficient bona fide effort to legally acquire the resources to pay. If so, the court may revoke probation and sentence defendant to imprisonment within the authorized range of its sentencing authority. If defendant could not pay despite sufficient bona fide efforts to acquire the resources to do so, the court must consider alternative measures of punishment other than imprisonment. Only if alternative measures are not adequate to meet the state's interest in punishment and deterrence may the court imprison defendant who has made sufficient bona fide efforts to pay. See Bearden v. Georgia, 461 U.S. 660, 103 S. Ct. 2064, 76 L. Ed. 2d 221 (1983).